Order filed October 29, 2013.




                                    In The

                   Fourteenth Court of Appeals
                                ____________

                            NO. 14-12-01019-CV
                                ____________

    LORETTA BRANCH, GRAYLYN JUDKINS AND WANDA FORD,
                         Appellants

                                      V.

        MONUMENTAL LIFE INSURANCE COMPANY, Appellee


      On Appeal from the County Court at Law No. 1 & Probate Court
                         Brazoria County, Texas
                    Trial Court Cause No. CIO46943

                                  ORDER

      This is an appeal from a judgment signed October 9, 2012. On November 8,
2012, appellant Loretta Branch filed a pro se notice of appeal purportedly on
behalf of herself, Graylyn Judkins, and Wanda Ford. Branch signed the notice of
appeal pro se, but Judkins and Ford did not sign the notice of appeal.      On
December 6, 2012, Branch signed and filed an amended notice of appeal on behalf
of herself and Judkins. On December 11, 2012, Ford signed and filed a pro se
amended notice of appeal. Judkins did not sign either the original notice of appeal
or the amended notice.

      On June 12, 2013, Branch filed a pro se appellant’s brief raising issues on
her own behalf, but did not attempt to raise issues on behalf of Judkins or Ford.
No brief has been filed in this court on behalf of either Judkins or Ford.

      The Rules of Appellate Procedure require a party who is not represented by
counsel, as in this case, to sign any document the party files. See Tex. R. App. P.
9.1(b). Therefore, with regard to Judkins, the notices of appeal are defective. The
appeal with regard to Judkins will be dismissed unless Judkins files a response to
this order demonstrating that the appeal should continue on or before November
22, 2013.

      In addition, an individual must appear in person or by an attorney. See Tex.
R. Civ. P. 7.; Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA, 937
S.W.2d 455, 456 (Tex. 1996). Although Ford filed an amended notice of appeal on
her own behalf, she has failed to timely file an appellant’s brief. Therefore, unless
Ford submits a brief to the clerk of this court on or before November 22, 2013, the
court will dismiss the appeal with regard to Ford for want of prosecution. See Tex.
R. App. P. 42.3(b).



                                       PER CURIAM